¶29 I concur in the majority’s result and in most of the majority’s analysis. And, because at trial Daniel Snapp challenged the scope of the vehicle search incident to his arrest, I agree with the majority’s *498narrow holding that Arizona v. Gant,_U.S._, 129 S. Ct. 1710, 173 L. Ed. 2d 485 (2009) applies retroactively to Snapp’s case. I write separately, however, to articulate my disagreement with the majority’s broad holding that “Gant applies retroactively to all cases not yet final on April 21, 2009.” Majority at 494. In my view, inclusion of such a broad holding here is unnecessary dicta. See my similar concurrence in State v. Millan, 151 Wn. App. 492, 503-04, 212 P.3d 603 (2009) (Hunt, J., concurring in result).
Hunt, J. (concurring)
*498Review granted at 169 Wn.2d 1026 (2010).